Title: To George Washington from Thomas Sim Lee, 18 November 1781
From: Lee, Thomas Sim
To: Washington, George


                  
                     Sir,
                     Annapolis November 18th 1781
                  
                  I had the Honor to receive your Excellencys favor of the 16th Yesterday Afternoon.  The State of Maryland is much Indebted for your attention to the Subjects of my last in Council.
                  Colo. Tilghman received his Letter as soon as it came to my hands, he is now in Town & writes by this opportunity.  I am very happy to hear your Excellency intends to take Annapolis in your Route Northward.  Permit me to request, as a particular favor, that you will do me the honor of making my House Head Quarters while you are pleased to remain with us.  I have the honor to be Sentiments of the highest personal respect & Esteem Your Excellcys Mo. Obedt Sert
                  
                     Tho. S. Lee
                     
                  
               